Citation Nr: 0930961	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating for service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, granted service connection for PTSD, and awarded a 10 
percent evaluation for this disability, effective from 
November 1998.

Following receipt of notification of the decision, the 
Veteran perfected a timely appeal with respect to the issue 
of entitlement to an initial disability rating greater than 
10 percent for the service-connected PTSD.  In January 2001, 
the Board remanded the claim to the RO for further 
evidentiary development.  After completing the requested 
development, the RO, by an October 2001 rating decision, 
increased the disability evaluation to 30 percent, effective 
from November 1998, for service-connected PTSD.  In April 
2002, the Board denied the Veteran's claim for an initial 
disability evaluation in excess of 30 percent for his 
service-connected PTSD.

Thereafter, the Veteran filed a timely appeal of the Board's 
denial with the United States Court of Appeals for Veterans 
Claims (Court). In December 2002, the Court granted a "Joint 
Motion for Partial Remand to the Board and to Stay 
Proceedings." Specifically, the Court vacated that portion of 
the Board's April 2002 decision which denied the issue of 
entitlement to an initial disability rating greater than 30 
percent for service-connected PTSD and remanded the matter to 
the Board.  In an August 2003 Order, the Court reiterated its 
decision to vacate, and to remand to the Board, the Veteran's 
increased rating claim regarding his service-connected PTSD.

In October 2003, the Board remanded the Veteran's rating 
claim to the RO for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  By a February 2004 rating decision, the RO granted 
an increased evaluation of 50 percent for the service- 
connected PTSD, effective from January 2004.  In April 2004, 
the RO returned the Veteran's case to the Board for further 
appellate review.

In July 2004, the Board denied an evaluation in excess of 30 
percent for PTSD from November 19, 1998 to May 23, 2001; and 
granted a 70 percent evaluation for PTSD since May 24, 2001.  
The Veteran subsequently appealed such decision to the Court. 
In February 2007, the Court entered Judgment, vacating that 
portion of the Board's July 2004 decision which denied an 
evaluation in excess of 30 percent for PTSD for the period 
from November 19, 1998 through May 23, 2001.  The Court also 
vacated the Board's July 2004 decision, finding that 
extraschedular consideration was not warranted.  Those 
matters were remanded to the Board.  (The Court did not 
disturb the Board's July 2004 award of a 70 percent 
evaluation for PTSD since May 24, 2001, and therefore such 
issue is no longer on appeal.)

In December 2007, the Board denied the increased rating claim 
for an evaluation in excess of 30 percent for PTSD for the 
period from November 19, 1998 through May 23, 2001, and 
remanded the issue of entitlement to extraschedular 
consideration.  

Also, during the pendency of the instant claim, the RO, in a 
June 2008 rating decision in pertinent part, denied service 
connection for peripheral neuropathy of the lower and upper 
extremities.  A notice of disagreement was received in July 
2008, and the RO issued a statement of the case in April 
2009.  The RO received a statement in lieu of a Form-9 in May 
2009, which was accepted as the Veteran's substantive appeal.  
As such, the issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities have 
been merged into the instant appeal.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the prior remand, the Board, as instructed by the Court, 
asked that the Director of Compensation and Pension consider 
both an October 2000 letter from the Vet Center, and a 
January 2004 VA examination report, when making a 
determination regarding extraschedular consideration.  
However, in his April 2009 determination, the Director only 
mentioned the October 2000 letter from the Vet Center.  

Review of the record shows that when the case was referred, 
the RO phrased the issue as entitlement to an extraschedular 
rating for service-connected PTSD for the period from 
November 19, 1998 through May 23, 2001.  The issue should be 
entitlement to an extraschedular rating for the entire appeal 
period, as evidenced by the fact that the Court specifically 
referred to the January 2004 VA examination report.  
Therefore, on remand, the Board finds that another referral 
must be requested, in which the Director is instructed to 
consider the January 2004 VA examination report, in addition 
to any other evidence deemed appropriate. 

Regarding the claims of service connection for peripheral 
neuropathy of the extremities, the November 2007 VA examiner 
indicated that neurological work-up was normal and it was 
less likely that he had peripheral neuropathy of the upper 
extremities and it would be speculative to relate any 
peripheral neuropathy in the lower extremities to diabetes 
mellitus.  Evidence submitted with the substantive appeal for 
entitlement to service connection for peripheral neuropathy 
of the lower and upper extremities, claimed as secondary to 
service-connected diabetes mellitus, is not accompanied by a 
waiver of initial RO consideration.  This evidence includes 
etiology opinions from two private physicians, as well as a 
statement from D.F., a fellow service member.  

Dr. Hudgens, in his July 2008 statement, indicates that the 
Veteran currently has diabetic neuropathy of the lower 
extremities.  Dr. Markle, in a May 2009 statement, stated 
that the Veteran has "both symptoms and exam findings 
consistent with peripheral neuropathy."  Such physician did 
not indicate whether the neuropathy was located in the lower 
or upper extremities, or both.  The Board finds that a VA 
neurology examination would be helpful in adjudicating this 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the issue of 
entitlement to an increased rating for 
service-connected PTSD to the Director of 
Compensation and Pension for an addendum 
to his April 2009 determination regarding 
extraschedular consideration.  The RO 
should instruct the Director to cite to 
evidence in the claims folder, to include 
a January 2004 VA examination report.  

2.  The RO/AMC should schedule the 
Veteran for a VA neurology examination.  
All indicated tests and studies should be 
undertaken.  The examiner should indicate 
whether there is a 50 percent probability 
or greater that the Veteran currently has 
diabetic neuropathy of the upper and/or 
lower extremities.  

The examiner should reconcile any opinion 
with the clinical evidence of record, 
particularly 1999 clinical records 
reflecting complaints of numbness in the 
lower extremities in conjunction with 
treatment for degenerative disc disease 
of the lumbar spine; the 2007 VA 
examination report; the 2008 report by 
Dr. Hudgens; and the 2009 report by Dr. 
Markle.  A complete rationale for any 
opinion expressed should be offered.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an extraschedular rating for service- 
connected PTSD, as well as the service 
connection claims for peripheral 
neuropathy of the upper extremities, and 
peripheral neuropathy of the lower 
extremities in conjunction with review of 
the above-noted newly received private 
medical evidence, as well as the lay 
statement.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



